DETAILED ACTION
Claim status

This action is in response to applicant filed on 06/29/2022.
Claims 10, 11, 13, 14, 15, 16 have been amended.
Claims 17-20 are new.
Claims 10-20 are pending for examination.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/29/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a portable virtual, augmented, or mixed reality device, comprising: a mount configured to be worn on a head of a user; a display screen attached to the mount and configured to be arranged in front of an eye of the user; a plurality of ultrasound transducers attached to the mount; a detection system configured to use one or more of the ultrasound transducers to emit ultrasound waves to an environment in front of the user when the mount is worn by the user, to detect a location of a hand of the user in the environment in front of the user; and a control circuit configured to control the display screen to display images, and to control at least one of the ultrasound transducers to generate, in air, at the location of the hand detected by the detection system, a haptic effect via a pressure distribution detectable by the hand at the location of the hand detected by the detection system, wherein the detection system detects the location of the hand of the user in a first phase, and the control circuit generates the haptic effect in a second phase after the location of the hand has been detected by the detection system.

The closest prior art of record is Kun et al. (CN 107908000)(machine translation will provided and rely upon for the rejection) in view of Immersion ( EP 2 945 044) and further in view of Wild et al. (US 2016/0193976) where it teaches a portable virtual, augmented, or mixed reality device. comprising: a mount intended to be worn on a user's head; a display screen attached to the mount and intended to be arranged in front of one of the user's eyes, a plurality of ultrasound transducers attached to the mount; and a control circuit configured to control the display screen to display images, and the ultrasound transducers to generate, in air, at a distance from the mount, a pressure distribution detectable by the user's hand to obtain a haptic effect; and a system for detecting the position of the user's hand, wherein the detection system uses at least one transducer in the  plurality of ultrasound transducers and the control circuit uses the at least one transducer. However, the cited reference fail to individually disclose, or suggest when combined, wherein the detection system detects the location of the hand of the user in a first phase, and the control circuit generates the haptic effect in a second phase after the location of the hand has been detected by the detection system.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the detection system detects the location of the hand of the user in a first phase, and the control circuit generates the haptic effect in a second phase after the location of the hand has been detected by the detection system in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689